UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1030



PAUL YONGO,

                 Plaintiff - Appellant,

          v.


HARRIS TEETER, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cv-00092-F)


Submitted:    May 9, 2008                     Decided:   June 2, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Yongo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul Yongo appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his civil

complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    See Yongo v. Harris

Teeter, Inc., No. 5:07-cv-00092-F (E.D.N.C. Nov. 7, 2007).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -